Citation Nr: 0605872	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including as secondary to a service-connected left hip 
disability.  

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to a service-connected left 
hip disability.  

3.  Entitlement to a compensable evaluation for a scar above 
the left eyebrow.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1979 to March 1983.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified in support of these claims before the 
Board at a hearing held at the RO in July 2000.  In January 
2001, the Board remanded these claims to the RO for 
additional action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran does not currently have a stomach disorder 
manifested by abdominal pain and cramping.  

3.  The veteran does not currently have a psychiatric 
disorder.  

4.  The veteran has a two-centimeter, non-disfiguring, 
asymptomatic scar in the outer margin of his forehead that 
passes laterally through his left eyebrow and does not cause 
any functional impairment.


CONCLUSIONS OF LAW

1.  A stomach disorder is not related to service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).

2.  A psychiatric disorder is not related to service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).

3.  The criteria for a compensable evaluation for a scar 
above the left eyebrow have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803-
7805 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-
7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to his claims such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
September 2003, after deciding the veteran's claims in a 
rating decision dated in December 1997.  Given that notice 
was not mandated at the time of the RO's decision, however, 
the RO did not err by providing subsequent remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.
 
The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the September 2003 notice letter, the RO acknowledged the 
veteran's claims, noted what the evidence needed to show to 
substantiate those claims, listed the type of evidence that 
would best do so, informed the veteran of VA's duty to assist 
and explained to him that it was developing his claims 
pursuant to that duty.  The RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for getting.  The RO indicated that it 
would make reasonable efforts to help the veteran get the 
evidence necessary to support his claims provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure the RO's receipt of all such 
evidence.  The RO advised the veteran to let the RO know if 
there was any other evidence or information that he thought 
would support his claims, or to send such evidence directly 
to the RO. 

Moreover, in a rating decision dated in December 1997, a 
statement of the case issued in May 1998, a remand issued in 
January 2001, letters dated in June 2001 and October 2002, 
and a supplemental statement of the case issued in August 
2004, VA, via the RO and the Board, provided the veteran much 
of the same information furnished in the September 2003 
notice letter.  As well, the RO informed the veteran that it 
had requested, but not yet received, certain treatment 
records from facilities the veteran had identified and asked 
the veteran to help get such records.  The RO also informed 
the veteran of the reasons for which it denied his claims, 
identified the evidence upon which it based its denial and 
the evidence still needed to support his claims, and provided 
the veteran the provisions pertinent to his claims, including 
those governing ratings of scars prior to, and as of, August 
30, 2002, and those explaining VA's duties to notify and 
assist. 

B.  Duty to Assist

VA, via the RO and the Board, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all evidence the veteran identified as being pertinent to his 
claims, including service medical records, VA and private 
treatment records and reports of evaluations, and employment 
information.  Second, the RO conducted medical inquiry in an 
effort to substantiate the veteran's claims by affording the 
veteran VA examinations, during which examiners discussed the 
veteran's abdominal and psychiatric complaints and  the 
severity of the scar over his left eyebrow.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

A.  Claims for Service Connection 

The veteran seeks service connection for stomach and 
psychiatric disorders, both of which allegedly developed 
secondary to his service-connected left hip disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection for psychoses and peptic ulcers may be 
presumed if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Stomach Disorder

The veteran asserts that his stomach disorder is caused by 
medication he takes to treat his service-connected left hip 
disability.  He points out that there is evidence in the 
claims file, including a written opinion of a VA physician, 
linking the veteran's epigastric problems to Motrin, which 
the veteran takes to alleviate his left hip pain.  He further 
points out that he has been complaining of such problems for 
eight years and, as such, they should be considered chronic 
and secondary to his service-connected left hip disability.  

During service from June 1979 to March 1983, the veteran did 
not complain of, or receive treatment for, stomach problems.  
He did, however, injure his left hip in a motorcycle 
accident.  On separation examination conducted in February 
1983, the veteran reported, in part, swollen and painful 
joints, broken bones and bone, joint or other deformity, but 
no stomach trouble.  The examiner noted residuals of the left 
hip injury, but not stomach abnormalities.  

Following discharge, in a rating decision dated in September 
1986, the RO granted the veteran service connection for a 
left hip disability characterized as status post insertion of 
Jewett nail in left hip with status post history of closed 
fractures of the left femur and right and left pelvis.  
Service connection for this disability, now characterized as 
residuals, left hip condition with status post insertion of 
Jewett nail and fracture of left femur, remains in effect.

Post-service medical documents in the claims file, including 
VA treatment records dated since 1993, private treatment 
records dated since 1994, reports of VA examinations 
conducted in November 1997 and February 2003, and a November 
1997 opinion of a VA examiner, confirm that, since discharge, 
the veteran has taken medication, including ibuprofen 
(Motrin/Advil) and Voltaren, for his service-connected left 
hip disability.  Such medical documents also confirm that the 
veteran has experienced abdominal pain and cramping secondary 
to such medication.  

The most recent VA examiner noted that such symptoms are a 
common side effect of the class of analgesic anti-
inflammatory medications the veteran is taking.  However, 
neither he, nor any other medical professional has attributed 
such symptoms to a chronic stomach disability.  X-rays of the 
abdomen taken in April 1995 and April 1998 showed no stomach 
abnormalities and, since then, no medical professional has 
diagnosed the veteran with a stomach disability manifested by 
abdominal pain and cramping.  

As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the veteran 
currently has a stomach disability that is related to his 
active service or a service-connected disability.  In this 
case, the veteran's assertions represent the only evidence of 
record diagnosing a stomach disability manifested by 
abdominal pain and cramping.  The veteran's assertions in 
this regard may not be considered competent, however, as 
there is no evidence that the veteran possesses a recognized 
degree of medical knowledge to render a competent opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 
  
In the absence of competent evidence establishing otherwise, 
the Board finds that the veteran does not currently have a 
stomach disorder manifested by abdominal pain and cramping.  
Based on this finding, the Board concludes that a stomach 
disorder is not related to service and is not proximately due 
to or the result of a service-connected disability.  The 
evidence is not in relative equipoise in this case; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

2.  Psychiatric Disorder

The veteran asserts that he has a psychiatric disorder 
manifested by panic attacks and anxiety that developed 
secondary to hardship suffered as a result of his service-
connected left hip disability.  He points out that this 
disability caused him to end employment with the U.S. Postal 
Service and accept other employment that pays a significantly 
lower wage.  

During service from June 1979 to March 1983, the veteran was 
not diagnosed with a psychiatric disorder.  In January 1983, 
he was seen in a mental health clinic following a positive 
drug test, but the examiner did not diagnose a psychiatric 
disorder.  Rather, he diagnosed marijuana user.  On 
separation examination conducted in February 1983, the 
veteran reported that he had not had nervous trouble of any 
sort, depression or excessive worry.  The examiner noted a 
normal psychiatric evaluation.  

Post-service medical documents in the claims file, including 
private treatment records dated from 1994 to 1996 and a 
report of a VA examination conducted in October 1997, show 
that, since discharge, the veteran has been diagnosed with 
panic disorder without agoraphobia, depression and anxiety.  
However, no medical professional has rendered a psychiatric 
diagnosis since 1997.  Most recently, during a VA examination 
conducted in March 2003, a VA examiner found that the veteran 
did not meet the criteria for a diagnosable mental disorder.  
He noted that, in the past, the veteran had panic attacks and 
apparently met the criteria for depression and anxiety 
disorders.  He further noted, however, that, since then, the 
veteran's life situation had improved significantly and he 
appeared to be functioning at a relatively higher level and 
was only minimally impaired.  The examiner did not diagnose a 
psychiatric disorder.

Again, the veteran's assertions, which, under Espiritu, 2 
Vet. App. at 494-95, may not be considered competent, 
represent the only evidence of record diagnosing a current 
psychiatric disability.  The Board thus finds that the 
veteran does not currently have a psychiatric disorder  Based 
on this finding, the Board concludes that a psychiatric 
disorder is not related to service and is not proximately due 
to or the result of a service-connected disability.  The 
evidence is not in relative equipoise in this case; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

B.  Claim for an Increased Evaluation

The veteran seeks an increased evaluation for the scar on his 
left eyebrow on the basis that the noncompensable (0 percent) 
evaluation assigned this disability does not accurately 
reflect the disfigurement such disability causes.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, in a claim for an increase, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

The RO has evaluated the scar on the veteran's left eyebrow 
as noncompensably disabling pursuant to Diagnostic Code (DC) 
7800.  Effective August 30, 2002, VA amended the criteria for 
rating skin disabilities, which include scars evaluated under 
DC 7800.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Where the law or regulations governing a claim change while 
the claim is pending, as in this case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, for the period prior to the 
effective date of the change, the Board must apply the former 
version of the regulation.  VAOPGCPREC 3-2000 (April 10, 
2000), 65 Fed. Reg. 33,422 (2000).

Prior to August 30, 2002, scars that were not the result of 
burns were to be rated under Diagnostic Codes (DCs) 7800 and 
7803 to 7805.  Under DC 7800, a 0 percent evaluation was 
assignable for slight scars disfiguring the head, face or 
neck.  A 10 percent evaluation was assignable for moderate, 
disfiguring scars on the head, face or neck.  A 30 percent 
evaluation was assignable for severe scars disfiguring the 
head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent evaluation was assignable for scars disfiguring the 
head, face or neck with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, DC 7800 (2001).  
Under DC 7803, a 10 percent evaluation was assignable for 
scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  Under 
Diagnostic Code 7804, a 10 percent evaluation was assignable 
for scars that were superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  
The 10 percent evaluation was to be assigned when the 
requirements were met even though the location may have been 
on the tip of a finger or toe, and the evaluation was not to 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, DC 7804, Note (2001).  Under DC 7805, other 
types of scars were to be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7804 
(2001).

As of August 30, 2002, scars of the head, face, or neck may 
be rated under DC 7800, based on disfigurement, or under DC 
7803, 7804 or 7805.  DC 7800 provides that a 10 percent 
evaluation is assignable for a scar disfiguring the head, 
face or neck with one characteristic of disfigurement.  A 30 
percent evaluation is assignable for a disfiguring scar of 
the head, face or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation is assignable for a disfiguring scar of the head, 
face or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is assignable for a disfiguring scar of the head, face or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2005).  

The eight characteristics of disfigurement are: (1) scar five 
or more inches (13 or more cm.) in length; (2) scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Note (1) following DC 7800 (2005).  

DC 7803 provides that a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  38 C.F.R. § 
4.118, DC 7803 (2005).  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2005).  DC 7804 provides that a 10 percent 
evaluation is assignable for scars that are superficial and 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  DC 7805 provides that other types of scars 
are to be rated based on limitation of function of affected 
part.  38 C.F.R. § 4.118, DC 7804 (2005).

Based on the aforementioned criteria and for the reasons 
explained below, the veteran's left eyebrow scar disability 
picture does not more nearly approximate the criteria for an 
compensable evaluation under any of the previously noted DCs.  

During service, in September 1982, the veteran sustained a 
superficial laceration over his left eye laterally when he 
hit his head on the handle of a push cart.  This injury 
necessitated suturing, immediately after which the veteran 
reported blurry left eye vision and a swollen and shut left 
eye.  Five days later, an examiner noted a healing wound and 
removed the stitches.  On separation examination conducted in 
February 1983, the veteran reported that, due to the 
laceration, he had blurry vision and occasional difficulty 
focusing.  The examiner noted a normal clinical evaluation of 
the eyes. 

Since discharge, the veteran has not sought treatment for the 
scar over his left eyebrow.  Moreover, he did not report any 
residuals of such scar during VA scar and general medical 
examinations conducted in November 1997.  In February 2003, 
during another VA general medical examination, an examiner 
noted a 
two-centimeter, barely visible scar in the outer margin of 
the veteran's forehead, which passed through his eyebrow 
laterally.  The veteran did not report any symptoms or 
functional impairment associated with the scar.   

The above evidence establishes that the veteran has a two-
centimeter, non-disfiguring, asymptomatic scar in the outer 
margin of his forehead that passes laterally through his left 
eyebrow and does not cause any functional impairment.  Such 
scar is not disfiguring (as defined under the former and 
revised rating criteria), superficial, poorly nourished with 
ulceration, tender or painful, or unstable. 

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his left eyebrow scar 
disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, the noncompensable evaluation assigned that 
scar is the most appropriate given the medical evidence of 
record.  

In light of the aforementioned finding, the Board concludes 
that the criteria for a compensable evaluation for a scar 
above the left eyebrow have not been met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against the claim, the claim must be denied. 


ORDER

Service connection for a stomach disorder, including as 
secondary to a service-connected left hip disability, is 
denied.  

Service connection for a psychiatric disorder, including as 
secondary to a service-connected left hip disability, is 
denied.  

A compensable evaluation for a scar above the left eyebrow is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


